Citation Nr: 0322121	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for arthritis of the 
back.

2. Entitlement to service connection for residuals of an 
injury to the shoulders, to include arthritis.

3. Entitlement to service connection for a knot on the 
breast.

4. Entitlement to service connection for residuals of a head 
injury.

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a dental injury.

8. Entitlement to service connection for an eye disability, 
to include a hole in the left retina.

9. Entitlement to service connection for a disability of the 
groin or prostate, to include prostatitis.

10. Entitlement to service connection for a neuropsychiatric 
disability, to include depression.

11. Entitlement to service connection for residuals of 
meningitis.

12. Entitlement to service connection for residuals of a 
myocardial infarction.

13. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965.  

This appeal stems from a July 1997 rating decision of the RO 
that denied entitlement to service connection for all the 
disabilities at issue.  Regarding the issue of service 
connection for residuals of hepatitis, the RO declined to 
reopen the claim on the basis that no new and material 
evidence had been presented.  

In June 1999, the Board denied the veteran's claims.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In January 
2001, the Court severed claims 1 through 12 from the 
remaining matter in that decision and vacated the Board's 
June 1999 decision with respect to claims 1 through 12.  
Those claims were remanded to the Board.  Claim 13 remained 
before the Court.  In May 2001, the Court vacated the Board's 
decision with respect to claim 13, and remanded the matter to 
the Board for reajudication.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in September 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In December 2002, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been partially completed and have resulted in the acquisition 
in April 2003, of five signed VA Forms 21-4142 in which the 
veteran gives authorization and consent to private facilities 
to release information to VA.  An attempt to secure these 
records has not been undertaken.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  
 
In the instant case, the veteran has provided VA with notice 
of the existence of medical records which are potentially 
pertinent to his claim.  VA has duty to secure these records, 
and such development requires a remand to the RO.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  The RO must contact the private 
facilities noted by the veteran in the VA 
Forms 21-4142 that he forwarded to the 
Board and request treatment records for 
the veteran as indicated by the veteran.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




